Citation Nr: 0111499	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  97-24 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for postoperative status 
surgical fusion of lumbar spine with spondylosis of L5-S1.  


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


REMAND

The veteran had active duty from December 1946 to November 
1956, and from March 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied service connection for  back 
disorder.  A June 1999 rating decision granted service 
connection for compression fractures of the thoracic spine 
and L1 and assigned a 20 percent evaluation.  However, the 
appellant seeks service connection for the lower part of his 
back, and thus the claim remains on appeal.  The appeal was 
advanced on the docket and in April 2000 a decision of the 
Board denied the claim as not well grounded.  On appeal to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court), the April 2000 Board decision was 
vacated due to the enactment of the Veterans Claims 
Assistance Act.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

It has been contended, at RO hearings in January 1997 and May 
1998, that the veteran's service medical records (SMRs) are 
incomplete and it has been requested that his service 
personnel records be obtained.  His service personnel records 
of his second period of service are on file but not those of 
his first period of service.  Also, the veteran should be 
requested to clarify the dates and places of alleged 
inservice treatment so that a meaningful search for any 
additional SMRs can be conducted.  

The veteran testified in January 1997 that he had been 
rejected for employment because of his back disability on at 
least three occasions during the interim between his two 
periods of military service.  One of these was employment 
with a private company in Denver, Colorado; another was an 
attempt at obtaining employment in law enforcement in 
California; and yet another was in Long Beach, California and 
was somehow affilitated with or part of a VA work-related 
program.  Generally see pages 6 and 7 of the transcript of 
the January 1997 RO hearing.  An attempt should be made to 
elicit more information as to these matters and to obtain 
relevant records.  

The veteran has indicated that he was treated by either 
chiropractors or physicians following discharge from his 
second period of service until his on-the-job back injury in 
1979 when employed by Daniels International, following which 
he was treated at the Methodist Hospital in Houston, Texas.  
He has testified that attempts at obtaining the foregoing 
records have been unsuccessful.  He was told that the 
original records of the Methodist Hospital had been destroyed 
after having been copied on to microfiche but he was unable 
to accurately recall the dates of treatment or 
hospitalization at the Methodist Hospital in order to conduct 
a meaningful search of microfiche records.  The veteran has 
also indicated that a Dr. Hubbard treated him at the 
Methodist Hospital.  He has also testified that he no longer 
has records pertaining to his 1979 Workman's Compensation 
claim and that such records might be in South Carolina 
because his employer, Daniels International, was a South 
Carolina company.  Additional attempts to obtain great 
details concerning the foregoing should be made as well as 
additional attempts to obtain such records.  

The RO should takes appropriate steps to assure that copies 
of all VA clinical records are on file inasmuch as these 
records are deemed to be constructively in the possession of 
VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  This 
should include records of the veteran's initial presentation 
at an Atlanta, Georgia VA medical facility in December 1981 
and complete records of his VA hospitalization in Atlanta, 
Georgia in January 1982.  

The veteran was initially rejected for disability benefits by 
the Social Security Administration (SSA) by letter of 
September 1982 but was subsequently awarded SSA disability 
benefits in 1983.  Although requested, he never forwarded a 
copy of that award letter.  Since he has testified that he 
was awarded such benefits due to his back disability, all SSA 
records should be obtained.  

Records of Dr. Mikilitus in 1998 indicated that the veteran's 
primary care physician was Dr. Pomerleau and that he was seen 
or treated by other physicians for back disability including 
Dr. Toothman and Dr. R. J. Jarrell.  Thus, attempts should be 
made to obtain complete records from all of these physicians.  

The veteran should then be afforded an additional VA 
examination for the purpose of attempting to arrive at a 
definitive opinion as to the etiology of his claimed disorder 
of the lumbar spine.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
service personnel records of his first 
period of military service.  

Since the veteran has already been 
provided a copy of his SMRs, the RO 
should also request that the veteran 
provide as much clarifying information as 
is possible concerning any alleged SMRs 
which are not on file.  This should 
include the dates and places of alleged 
inservice treatment so that a meaningful 
search can be conducted.  

The RO should then take the appropriate 
steps determine whether such records now 
exist and, if so, the originals or copies 
should be obtained and associated with 
the claim files.  

2.  The RO should obtain the names and 
addresses as well as dates and places of 
treatment, evaluation, examination, 
observation or hospitalization, of all 
medical care providers concerning the 
veteran's low back disability since 
discharge from military service.  

This should include 

(a) all chiropractors during the time 
following discharge from his second 
period of service until his on-the-job 
related injury in 1979; 

(b) the dates of treatment, evaluation, 
examination, observation and 
hospitalization at the Methodist Hospital 
in Houston, Texas where back surgery was 
performed in 1979; 

(c) Dr. Hubbard, Dr. Pomerleau, Dr. 
Mikilitus, Dr. R. J. Jarrell, Dr. 
Toothman, (the addresses of some of which 
are contained in records from Dr. 
Mikilitus) and any other physicians.  

After obtaining the appropriate release 
forms, the RO should obtain the records 
and associate them with the claim file.  

3.  The RO should request that the 
veteran provide more clarifying 
information as to the jobs for which he 
was rejected due to his back disability, 
to include dates and places and addresses 
of such potential employers and any other 
information which may help to identify 
and locate such records.  After obtaining 
the necessary authorization or release 
forms, the RO should attempt to obtain 
those records.  

4.  The veteran should be requested to 
provide as much identifying information 
as possible concerning his Workman's 
Compensation claim filed in conjunction 
with his on-the-job injury in 1979.  

This should include the name and current 
mailing address of his then employer and 
any case or docket number assigned to any 
Workman's Compensation claim.  The RO 
should obtain all documentation 
pertaining thereto.  

5.  The RO should obtain from the SSA the 
records pertinent to the appellant's 1983 
award of SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.  

6.  The RO should request that the 
veteran identify all VA medical 
facilities where he had received VA 
treatment, examination, evaluation, 
observation, to include any outpatient 
treatment and inpatient treatment 
(hospitalization).  

To the extent that such records are not 
already on file, the RO should obtain 
these records.  

This should to include his initial 
presentation at a VA medical facility in 
Atlanta, Georgia in December 1981 and 
complete records of VA hospitalization in 
January 1982 in Atlanta, Georgia.  

7.  If the veteran fails to cooperate or 
should attempts at obtaining records 
concerning the Workman's Compensation 
claim otherwise not prove successful, the 
RO should consider having a Field Survey 
conducted, if possible, in an attempt to 
obtain those or other records requested 
herein.  

8.  The veteran should be afforded a VA 
orthopedic examination to determine the 
cause or etiology of the veteran's 
current disability of the lumbar spine.  

An opinion or diagnosis should be 
expressed as to whether any current 
disability of the veteran's lumbar spine 
is related to or caused by military 
service, including an incident therein 
such as the two injuries which a hearing 
officer has already determined occurred 
during combat. 

An opinion or diagnosis should also be 
expressed as to whether any current 
disability of the veteran's lumbar spine 
is related to a combination of inservice 
injury or injuries and any post service 
work-related injury.  If so, the opinion 
should specify the relationship, e. g., 
whether, even though he had a post 
service work-related injury, the veteran 
would now have lumbar spine disability 
were it also not for his having had a 
pre-existing disability stemming from 
inservice injury or injuries.  

If an opinion or diagnosis cannot be 
expressed, the reason(s) should be set 
forth.  

All opinions expressed should be in terms 
of the degree of probability, i. e., is 
it as likely as not that the alleged 
relationship exists.  

All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  Thereafter, the RO should readjudicate 
this claim on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


